Title: Riviere to the American Commissioners, [26 September 1784]
From: Rivière, Mr.
To: American Commissioners



Messieurs
[Paris, 26 Sep. 1784]

J’ai recu la Lettre dont Vous m’avéz honoré le 22. d.c. et je n’ai pas manqué suivant vos desirs de la faire passer à ma Cour. Aussitot que j’aurai sa reponse, je me ferai un devoir de Vous la porter.
J’ai l honneur d’etre avec un profond respect Messieurs Votre tres humble et tres obeissant serviteur,

Riviere


Chargé des affaires de la Cour de Saxe

